EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Henry Gabatuler on 12/16/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claims 10, 12 and 13 canceled and added new claim 22.

The new set of claim should be appeared as bellows:

 
1. (Currently Amended) A touch driving method, comprising:
controlling a driver module to output a first touch detection signal;
controlling a selector module connected with the driver module to simultaneously transmit the first touch detection signal outputted by the driver module to n touch electrodes connected with the selector module, so as to simultaneously detect variation of signals of the n touch electrodes through an identical detection wire connected to the n touch electrodes, wherein n is an integer, n>1, and the selector module is connected between the driver module and the n touch electrodes;
detecting whether touch input exists on the n touch electrodes or not by simultaneously detecting the variation of the signals of the n touch electrodes;
in presence of a detection result that the touch input exists, controlling the driver module to output a second touch detection signal, and controlling the selector module to ;
controlling a normal operation mode to comprise a display mode and a touch display mode;
allowing the display mode to comprise the controlling the driver module to output the first touch detection signal and the controlling the selector module to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module; and
allowing the touch display mode to comprise the controlling the driver module to output the second touch detection signal and the controlling the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module.

2. (Original) The touch driving method according to claim 1, wherein
each driver module of m driver modules is controlled to output the first touch detection signal;
each selector module of m selector modules connected with the m driver modules in one-to-one correspondence is controlled to simultaneously transmit the first touch detection signal outputted by a corresponding one of the m driver modules to the n touch electrodes connected with the selector module, wherein m is an integer and m>1; and
in presence of the detection result that the touch input exists, each driver module of the m driver modules is controlled to output the second touch detection signal, and each selector module is controlled to successively transmit the second touch detection signal outputted by the corresponding one of the m driver modules to the n touch electrodes corresponding to the selector module.

3. (Previously Presented) The touch driving method according to claim 2, wherein the n touch electrodes connected with a same one of the selector modules are arranged in a same column and respectively arranged in different rows.

4. (Original) The touch driving method according to claim 3, wherein
the m selector modules are simultaneously controlled to respectively transmit the first touch detection signal to the touch electrodes that the m selector modules correspond to; and
in presence of the detection result that the touch input exists, the m selector modules are simultaneously controlled to respectively and successively transmit the second touch detection signal to the touch electrodes that the m selector modules correspond to.

5. (Previously Presented) The touch driving method according to claim 1, wherein
a time duration within which the driver module outputs the first touch detection signal is a first time duration;
a time duration within which the driver module outputs the second touch detection signal is a second time duration, and the first time duration is less than the second time duration.

6. (Original) The touch driving method according to claim 5, wherein
the second time duration is divided into n periods;
the selector module is controlled to transmit the second touch detection signal outputted by the driver module corresponding to the selector module to one of the n touch electrodes corresponding to the selector module in each one of the n periods, and the touch electrodes to which the selector module transmits the second touch detection signal respectively in the n periods are different.

7. (Previously Presented) The touch driving method according to claim 5, wherein
the driver module outputs the first touch detection signal with the first time duration, and a voltage of the first touch detection signal is a first voltage;
the driver module outputs the second touch detection signal with the second time duration, and a voltage of the second touch detection signal is a second voltage; and
the first voltage is less than the second voltage.

8. (Previously Presented) The touch driving method according to claim 1, wherein in a standby mode, the driver module is controlled to output the first touch detection signal, and the selector module is controlled to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module.

9. (Previously Presented) The touch driving method according to claim 8, wherein
in a normal operation mode, the driver module is controlled to output the second touch detection signal, and the selector module is controlled to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module.

10. (Cancelled) [[




11. (Currently Amended) An operation mode switching method, comprising:
in a first operation mode, simultaneously transmitting a first touch detection signal to n touch electrodes connected with a selector module to simultaneously detect variation of signals of the n touch electrodes through an identical detection wire connected to the n touch electrodes, wherein n is an integer, n>1, a driver module and the n touch electrodes, and the driver module is controlled to output the first touch detection signal;
in presence of a detection result that touch input exists on the n touch electrodes, switching to a second operation mode different from the first operation mode;
controlling a normal operation mode to comprise a display mode and a touch display mode;
allowing the display mode to comprise the simultaneously transmitting the first touch detection signal to the n touch electrodes connected with the selector module to simultaneously detect the variation of signals of the n touch electrodes through the identical detection wire connected to the n touch electrodes; and
allowing the touch display mode to comprise the switching to the second operation mode different from the first operation mode, wherein in the second operation mode, the selector module is controlled to successively transmit a second touch detection signal to the n touch electrodes, and the driver module is controlled to output the second touch detection signal.

12. (Cancelled) [[

13. (Cancelled)




14. (Currently Amended) A touch driver device, comprising:
a driver module;
a selector module connected with the driver module;
n touch electrodes connected with the selector module, wherein n is an integer, n>1, and the selector module is connected between the driver module and the n touch electrodes;
a controller unit configured to control the driver module to output a first touch detection signal and control the selector module connected with the driver module to simultaneously transmit the first touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes connected with the selector module; and
a detector unit configured to detect whether touch input exists on the n touch electrodes or not by simultaneously detecting variation of signals of the n touch electrodes through an identical detection wire connected to the n touch electrodes,
wherein in presence of a detection result of the detector unit being that the touch input exists, the controller unit is further configured to control the driver module to output a second touch detection signal and control the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module; and
the controller unit is further configured to control a normal operation mode to comprise a display mode and a touch display mode, wherein in the display mode, the controller unit is configured to control the driver module to output the first touch detection signal and control the selector module to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module; and in the touch display mode, the controller unit is configured to control the driver module to output the second touch detection signal and control the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module.

15. (Original) The touch driver device according to claim 14, wherein
a time duration within which the driver module outputs the first touch detection signal is a first time duration;
a time duration within which the driver module outputs the second touch detection signal is a second time duration; and
the first time duration is less than the second time duration.

16. (Original) The touch driver device according to claim 15, wherein the controller unit is configured to:
divide the second time duration into n periods; and
control the selector module to transmit the second touch detection signal outputted by the driver module corresponding to the selector module to one of the n touch electrodes connected with the selector module in each of the n period, wherein the touch electrodes to which the selector module transmits the second touch detection signal respectively in the n periods are different.

17. (Currently Amended) The touch driver device according to claim 14, wherein
the controller unit is further configured to control the driver module to output the second touch detection signal and control the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module, in the


18. (Previously Presented) The touch driver device according to claim 15, wherein
the driver module outputs the first touch detection signal with the first time duration, and a voltage of the first touch detection signal is a first voltage;
the driver module outputs the second touch detection signal with the second time duration, and a voltage of the second touch detection signal is a second voltage; and
the first voltage is less than the second voltage.

19. (Previously Presented) The touch driver device according to claim 15, wherein the driver module is an active front end; and the selector module is a multiplexer.

20. (Previously Presented) An electronic device, comprising the touch driver device according to claim 14.

21. (New) A touch device, comprising the touch driver device according to claim 14, wherein the touch device comprises m driver modules, m selector modules and a plurality of touch electrodes, wherein
the m driver modules are connected with the m selector modules in one-to-one correspondence;
each selector module among the m selector modules comprises n electrical connection paths, the n electrical connection paths respectively correspond to n touch electrodes among the plurality of touch electrodes, the n touch electrodes are arranged in a same column and respectively disposed in different rows; and
both m and n are an integer and greater than 1.

Allowance

Claims 1-9, 11, 14-21 are allowed.
Reasons for Allowance:
Regarding claim 1.

The closest art of record singly or in combination fails to teach or suggest the limitations “detecting whether touch input exists on the n touch electrodes or not by simultaneously detecting the variation of the signals of the n touch electrodes;
in presence of a detection result that the touch input exists, controlling the driver module (11, Fig. 1) to output a second touch detection signal , and controlling the selector module (12) to successively transmit the second touch detection signal outputted by the driver module to the n touch electrodes; controlling a normal operation mode to comprise a display mode and a touch display mode;
allowing the display mode to comprise the controlling the driver module to output the first touch detection signal and the controlling the selector module to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module; and
allowing the touch display mode to comprise the controlling the driver module to output the second touch detection signal and the controlling the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module (see Applicant disclosure Fig. 1, Fig. 4 [0050, 0052-0053], [0070-0071])” with all other limitations as recited in claim 1.  
.

Regarding claim 11:
The closest art of record singly or in combination fails to teach or suggest the limitations “selector module is connected between a driver module and the n touch electrodes, and the driver module is controlled to output the first touch detection signal;
controlling a normal operation mode to comprise a display mode and a touch display mode; allowing the display mode to comprise the simultaneously transmitting the first touch detection signal to the n touch electrodes connected with the selector module to simultaneously detect the variation of signals of the n touch electrodes through the identical detection wire connected to the n touch electrodes; and
allowing the touch display mode to comprise the switching to the second operation mode different from the first operation mode, wherein in the second operation mode, the selector module is controlled to successively transmit a second touch detection signal to the n touch electrodes, and the driver module is controlled to output the second touch detection signal (see Applicant disclosure Fig. 1, Fig. 4 [0050, 0052-0053], [0070-0071])”  ” with all other limitations as recited in claim 11.  

Regarding claim 14:

wherein in presence of a detection result of the detector unit being that the touch input exists, the controller unit is further configured to control the driver module to output a second touch detection signal and control the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module; and
the controller unit is further configured to control a normal operation mode to comprise a display mode and a touch display mode, wherein in the display mode, the controller unit is configured to control the driver module to output the first touch detection signal and control the selector module to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module; and in the touch display mode, the controller unit is configured to control the driver module to output the second touch detection signal and control the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module (see Applicant disclosure,  Fig. 1, Fig. 4 [0050, 0052-0053], [0070-0071])” with all other limitations as recited in claim 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692